Citation Nr: 1048097	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-13 270A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a benign cranial tumor.

2.  Entitlement to service connection for headaches as secondary 
to a benign cranial tumor.

3.  Entitlement to service connection for a bilateral eye 
disability as secondary to a benign cranial tumor.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2006 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has contended that the disabilities for which service 
connection is sought are the result of exposure to jet fuel while 
working as an aircraft mechanic with the United States Air Force.  
He asserts that as one of the "smallest" people in his unit, he 
was chosen to walk with his shoes off inside fuel tanks of 
airplanes to remove baffles and transfer pumps, whereupon 
exposure to fuel fumes would cause him to be nauseous and lose 
his balance.  The Veteran's DD Form 214 reflects that the Veteran 
did serve with the United States Air Force with a military 
occupational specialty as an aircraft mechanic.  In addition, 
some corroboration for the Veteran's assertions has been provided 
in the form of a statement from a fellow crew member of the 
Veteran received in October 2006 who reported that as one of the 
smallest crew members, the Veteran would be sent to work for two 
to three hours at a time inside a fuel tank.

The post service evidence does reflect private treatment for a 
cranial tumor, headaches, blurred vision, and peripheral 
neuropathy involving the feet, and the Veteran has submitted 
medical literature discussing the toxicological effects of 
exposure to jet fuel.  Given this evidence, and the request of 
the Veteran's representative in his December 2010 statement that 
the Veteran be afforded a VA examination that includes an opinion 
as to whether the disabilities at issue are the result of 
exposure to jet fuel during service, the Board concludes that the 
requested VA examination is necessary in this case in order to 
comply with the duty to assist provisions of the VCAA.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate examination do determine if he 
developed a cranial tumor, chronic 
headaches, a bilateral eye disability, 
and/or  peripheral neuropathy involving the 
feet a result of exposure to jet fuel 
during service.  The claims file should be 
made available to the examiner for review 
prior to the examination, and a rationale 
provided for any opinion expressed.  If it 
is not possible to provide the opinion 
sought, that likewise should be explained.  

2.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


